DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/20, 3/19/21 and 6/2/22 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allan Braxdale on 9/24/21.
The application has been amended as follows: 
1.	(Currently Amended) A system comprising:	a user access provider (UAP) nodein communication with a service provider (SP) node associated with a service provider using a  
wherein:		comprises a SP blockchainusers on a plurality of separate SP transaction chains,			the plurality of SP transaction chains comprising a first SP transaction chain storing transactions for a first personal data of a first user, and a second SP transaction chain storing transactions for a second personal data of a second user,	the UAP node comprising: 
	a UAP blockchainconfigured to control access by authorized SP nodes to  of the users[[,]]; and	first user,			configure access control information for controlling access, by the service provider, to a portion of the personal data of the first user based on the access request,				providing the meta data with the access control information to the SP node, wherein the SP node obtains  the portion of the meta data to the SP node via a blockchain transaction based on the access control information by identifying data types for which the service provider has access permission and replicating data records associated with the identified data type from another SP node having access to data records of the identified data type for the user, wherein at least the portion of the personal data of the user is stored on an SP transaction chain of the SP blockchain.
2.	(Original) The system of claim 1 , wherein the UAP node is prevented from accessing the personal data of the user.
3.	(Original) The system of claim 1, wherein the personal data comprises a plurality of data records,	the data records categorized into respective data types,	the data types indicating categorizations of content in the data records,	wherein, the access request comprises data types that the service provider requests to access,	and wherein the processor of the UAP node is configured to:		for each of the data types that the service provider requests to access, respectively configure the access control information for the service provider to access data records belonging to the data type.
4.	(Original) The system of claim 3, wherein the processor of the UAP node is further configured to:	create a custom permission record listing a plurality of service providers that have access to a specific data record in the personal data; and	store the custom permission record on the UAP transaction chain.
5.	(Original) The system of claim 1, wherein, the access request comprises a user identifier of the user and a signature signed with a private key of the user, and the processor of the UAP node is further configured to:	verify whether the signature is authentic via a public key of the user pairing with the private key of the user; and	in response to the signature being authentic, configure the access control information based on the access request.
6.	(Original) The system of claim 5, wherein the processor of the UAP node is configured to:	in response to the user being a new user to the UAP node, prior to configuring the access control information, generate the meta data of the user with the user identifier and the public key.
7.	(Original) The system of claim 1, wherein the access control information comprises at least one of a create permission, a read permission, an update permission, or a delete permission.
8.	(Original) The system of claim 1 , wherein the processor of the UAP node is further configured to:	receive, from a user device, a user registration request to register the user,	wherein the user registration request comprises a public key of the user;	add the public key to the meta data of the user; and	generate a user identifier for the user in response to the user registration request.
9.	(Original) The system of claim 1, wherein the processor of the UAP node is further configured to, in response to a user request to revoke access of the service provider to the personal data of the user,	update the access control information configured for the service provider to revoke access permission of the service provider;	update the meta data with the updated access control information; and	synchronize the updated meta data to the SP node to trigger purging of the personal data of the user stored on the SP transaction chain of the SP node.
10.	(Original) The system of claim 9, wherein the processor of the UAP node is further configured to:	synchronize, via the blockchain transaction, the updated meta data to other SP nodes storing the meta data of the user.
11.	(Currently Amended) A system comprising:	a service provider (SP) nodein communication with a user access provider (UAP) node using a blockchain network,		the SP node comprising a SP blockchainthe plurality of separate SP transactions comprising a first SP transaction chain storing transactions for receive, from the UAP node, configured to control access to the personal data of the user by the service provider,			the access control information configured by the UAP node by adding the access control information to meta data of the user, [[and]]			the UAP node comprising a UAP blockchainmeta data on a UAP transaction chain;		replicate the meta data of the user from the UAP node via a blockchain transaction;		store the meta data of the user on a third SP transaction chain of the SP blockchain;		obtain the portion of the personal data of the user based on the meta data stored on the SP node using on the access control information, 
		the portion of the personal data of the user is obtained based on the meta data by:				identifying data types for which the service provider has access permission based on the access control information; and
			replicating data records belonging to each of the identified data types, respectively, from another SP node of the blockchain network, wherein the another SP node has access to data records of the data type; and		store the portion of the personal data of the user on a fourth SP transaction chain of the SP blockchain.
12.	(Original) The system of claim 11 , wherein the SP node is prevented from modifying the meta data stored on the SP node.
13.	(Currently Amended) The system of claim 11 , wherein the personal data comprises a plurality of data records which are categorized into respective data types indicating categorizations of content in each data record of the plurality of data records, and the meta data comprises a user identifier of the user
14.	(Canceled)
15.	(Original) The system of claim 13, the processor of the SP node is further configured to:	receive, from a user device, an update request to update a data record in the personal data of the user;	communicate a confirmation request to the user device, wherein the confirmation request is signed with a private key of the user, by the user device, to generate a signature of the confirmation request;	receive the signature from the user device;	determine whether the signature is authentic via a public key of the user pairing with the private key of the user; and	in response to the signature being authentic, update the data record to the personal data of the user stored on the SP node.
16.	(Original) The system of claim 15, wherein the SP node is further configured to:	determine if updating the data record requires a signature of the user based on a data type of the data record; and	communicate the confirmation request to the user device in response to the signature of the user being required.
17.	(Original) The system of claim 15, the processor of the SP node is further configured to:	in response to the signature being authentic, synchronize the updated data record to other SP nodes of the blockchain network that have access to data records belonging to a same data type with the updated data record.
18.	(Original) The system of claim 13, further comprising a custodian service provider node included in the blockchain network in communication with the SP node, wherein the custodian service provider node is not associated with the service provider and includes a processor configured to:	store as a backup, for each data type, the personal data of the user on a custodian SP transaction chain of the custodian service provider node,	wherein the processor of the SP node is configured to obtain the portion of the personal data of the user based on the meta data by:		Identification of data types to which the service provider has access permission based on the meta data; and		for each of the identified data types, respectively replicate data records belonging to the data type from the custodian service provider node via blockchain transactions.
19.	(Original) The system of claim 11 , wherein the processor of the SP node is further configured to:	in response to the meta data of the user being updated to indicate revocation of access permission of the service provider to the personal data of the user, purge the personal data of the user by deleting the fourth SP transaction chain storing transactions for the personal data of the user from the SP blockchain.
20.	(Currently Amended) A method comprising:	
		
		at a user access provider (UAP) node from a service provider (SP) node, an access request for the service provider to access a portion of [[the]] personal data of [[the]]a user, 		wherein the UAP node is in communication with the SP node via a network,		the SP node comprising an SP blockchain storing personal data of users on a plurality of separate SP transaction chains including a first SP transaction chain storing transactions corresponding to first personal data of the user and a second SP transaction chain storing transactions corresponding to second personal data of a second user,		the personal data stored at each SP transaction chain of the plurality of SP transaction chains categorized into respective data types indicating categorizations of content included in the personal data,		the UAP node comprising a UAP blockchain,		the UAP blockchain storing a meta data of the user at a UAP transaction chain,		the meta data comprising access control information for the service provider, and		the access control information configured to control access by authorized SP nodes to personal data of users;		the access request comprising a data type corresponding to a category of content that the service provider requests to access;	at least a portion of the personal data of the user based on the data type identified in the access request;	updating the meta data with the configured access control information; and	providing the meta data with the access control information to the SP node, wherein the SP node obtains  the portion of the personal data of the user via a blockchain transaction based on the access control information by identifying data types for which the service provider has access permission and replicating data records associated with the identified data type from another SP node having access to data records of the identified data type for the user, wherein at least the portion of the personal data of the user is stored on an SP transaction chain of the SP blockchain.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Gonzales, Jr. U.S. Pub. No. 20190205563 discloses secure management of personal information data stored on a personal information data blockchain and authorizing access to the personal information data by a platform entity by storing a platform identifier corresponding to the platform entity in authorized access data, wherein authorized access data includes permissions that identify portions of the personal information data that the platform entity can access.
Yang et al. U.S.Pat. No. 10417219 discloses a data sharing method based on a plurality of blockchains, wherein a management server registers user block data in a blockchain and provide access to personal data after verifying access request from authorized entities.
Prior art of record does not explicitly disclose, in light of other features recited in independent claims, the UAP node comprising a UAP blockchain, the UAP blockchain storing a meta data of the user at a UAP transaction chain, the meta data comprising access control information for the service provider, and the access control information configured to control access by authorized SP nodes to personal data of users; providing the meta data with the access control information to the SP node, wherein the SP node obtains at least the portion of the personal data of the user via a blockchain transaction based on the access control information by identifying data types for which the service provider has access permission and replicating data records associated with the identified data type from another SP node having access to data records of the identified data type for the user, wherein at least the portion of the personal data of the user is stored on an SP transaction chain of the SP blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sunkavally U.S. Pub. No. 20210135855 discloses thoreshold-based override of data privacy using distributed ledgers and key shares.
Singh et al. U.S. Pub. No. 20200160455 discloses method of a marketplace blockchain-based protocol platform with a trust score.
Hyun et al. U.S. Pub. No. 20180294966 discloses blockchain-based digital identity management method.
Sun et al. U.S. Pub. No. 20200195647 discloses data protection and privacy regulation based on blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431